Per Curiam:

Upon the pleadings filed herein, and the admissions of the parties, it is determined that plaintiffs are entitled to have their names placed and printed upon the official ballot as the candidates of the republican party for the various offices to which they claim to have been nominated. The further hearing of the cause is continued to afford defendant opportunity seasonably to make return that he has so placed such names on such ballot. Upon this being done the question of the taxing of costs will be decided.